In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-90-00064-CV



             DAN BOYLES, JR., Appellant

                           V.

            SUSAN LEIGH KERR, Appellee



        On Appeal from the 269th District Court
                Harris County, Texas
              Trial Court No. 86-29876




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when this appeal was before us. Specifically, original documents marked

“Plaintiff’s Exhibits 1 and 22; and Defendant’s Exhibit 13” were transferred to this Court. It

appears to this Court that the proper repository for these exhibits should be the Harris County

District Clerk’s Office. Accordingly, we order the clerk of this Court to transfer the original

exhibits filed in this appeal into the keeping of the Harris County District Clerk by mailing the

exhibits to the district clerk via certified mail, return receipt requested.

        We further order the Harris County District Clerk, Chris Daniel, on receipt of said

exhibits, to sign and return to this Court the enclosed receipt for said exhibits.

        IT IS SO ORDERED.



                                                BY THE COURT

Date: January 23, 2015




                                                   2
                           RECEIPT FOR ORIGINAL EXHIBITS

       I, Chris Daniel, Harris County District Clerk, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Appellate District, Texarkana,

Texas, in the case of Dan Boyles, Jr. v. Susan Leigh Kerr, appellate cause number 06-90-00064-

CV, trial court cause number 86-29876: original documents marked “Plaintiff’s Exhibits 1 and

22; and Defendant’s Exhibit 13.”




                                                  ___________________________________
                                                  Chris Daniel
                                                  Harris County District Clerk


Date: __________________




                                              3